Citation Nr: 0906589	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-26 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the Veteran's death.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1965 to June 1969 with 
over 14 years of prior active service.  He died in March 
2002, and the appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this case, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006) regarding new and 
material evidence claims.  The Court requires that VA, by way 
of a specific notice letter, (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits. Id.

Review of the record shows that an April 2006 letter 
addressed the appellant's claim for the cause of the 
Veteran's death but did not address requirements set forth in 
Kent.  By way of background, in August 2002, the RO initially 
denied the appellant's claim for service connection for the 
cause of the Veteran's death.  In so doing, the RO determined 
that the cause of the Veteran's death was not related to his 
service-connected bronchial asthma or to service.  On remand, 
a notice complying with Kent should be sent to the Veteran. 

Additionally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, which includes a claim 
of service connection for the cause of the veteran's death, 
the Court has held section 5103(a) notice must be tailored to 
the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Id.

In this case, during the Veteran's lifetime, service 
connection was in effect for bronchial asthma, evaluated as 
100 percent disabling as of March 2000.  He died in March 
2002 due to colon cancer metastasis, due to hepatic disease, 
due to renal failure.  The April 2006 correspondence did not 
comply with the Court's holding in Hupp.  On remand, this 
must be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure 
that all notification and development 
action required by the VCAA are fully 
complied with and satisfied.  
Specifically, 

(a)	Notify the appellant of the 
information and evidence necessary to 
substantiate her claim;

(b)	Notify the appellant of the 
information and evidence she is 
responsible for providing;

(c)	Notify the appellant of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and will 
make as many requests as are necessary 
to obtain relevant records from a 
Federal department or agency;

(d)	Provide the appellant with an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for her 
claim;

(e)	Notify the appellant of the 
evidence and information necessary to 
reopen the claim of entitlement for 
service connection for the cause of the 
Veteran's death;

(f)	Notify the appellant of the 
reasons for the August 2002 denial 
(where it was determined that the cause 
of the Veteran's death was not related 
to his service-connected bronchial 
asthma or to service);

(g)	Notify the appellant of what 
specific evidence would be required to 
substantiate the element or elements 
needed to grant the Veteran's service 
connection claim (i.e., medical 
evidence establishing that the cause of 
the Veteran's death was related to 
service-connected bronchial asthma or 
to service). This notice is outlined by 
the Court in Kent, supra; 

(h)	Include a statement of the 
conditions for which the Veteran was 
service connected at the time of his 
death;

(i)	Explain the evidence and information 
required to   substantiate a DIC claim 
based on a previously service-connected 
condition; and 

(j)	Explain the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  

2.	Then, readjudicate the claim for 
service connection for the cause of the 
Veteran's death.  If the benefit sought 
on appeal is not granted, issue a 
supplemental statement of the case and 
provide the appellant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


